                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MEDEFIS, INC.,

                        Plaintiff,                                        8:19CV377

        vs.
                                                                            ORDER
ATLAS MEDSTAFF LLC, SILVER CUP
FUNDING LLC, HMF CAPITAL GROUP,
INC., and P2BINVESTOR, INC.,

                        Defendants.

       Upon review of Plaintiff Medefis’ Motion for Leave to Deposit Funds in the Court’s
Registry (Filing No. 15),

       IT IS ORDERED:
        1.     Plaintiff Medefis’ Motion for Leave to Deposit Funds (Filing No. 15) is granted;
        2.     All parties named in this lawsuit and claiming an interest in the proceeds related to
Medefis’ services provided to hospitals are enjoined from taking any action against Medefis
arising out of or relating to the proceeds at issue here or the facts forming the basis of this lawsuit;
        3.     On or before September 16, 2019, Medefis shall deposit the proceeds related to
Meridian’s contracts in the agreed amount of $27,383.50 with the Clerk of the Court for the
United States District Court for the District of Nebraska; and
        4.     The Clerk is directed to deposit the aforementioned funds into an interest-bearing
account until further order of this Court under 28 U.S.C. § 2041 and NECivR 67.1.

       Dated this 6th day of September, 2019.

                                                             BY THE COURT:

                                                             s/ Michael D. Nelson
                                                             United States Magistrate Judge
